Citation Nr: 0721747	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-25 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus

3.  Entitlement to service connection for low back disability 
to include arthritis of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
June 2005.  A statement of the case was issued in July 2005, 
and a substantive appeal was received in July 2005.  The 
veteran appeared at a hearing before a Decision Review 
Officer (DRO) in April 2006.  A transcript is of record.    

The issue of low back disability to include arthritis of the 
spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.

2.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is tinnitus 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.   38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.   
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The May 2004 and March 2006 
VCAA letters effectively notified the veteran of the evidence 
needed to substantiate his claim as well as the duties of VA 
and the appellant in furnishing evidence.  The Board also 
notes that the May 2004 and March 2006 VCAA letters notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  He was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have.  

Further, the May 2004 letter was sent to the appellant prior 
to the November 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided with a May 2004 VCAA letter with notice of what type 
of information and evidence was needed to substantiate the 
claims for service connection.  The veteran has also been 
provided with a March 2006 notice of the types of evidence 
necessary to establish disability ratings for his disability 
claims and the effective date of the disabilities.  A 
supplemental statement of the case was subsequently issued in 
April 2006.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service VA, and private have been obtained.  
Also, the veteran was afforded VA audiological examinations 
in March 2005 and August 2005, and no further VA examination 
is necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss (organic disease of the nervous 
system), are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss

The first issue before the Board involves a claim of 
entitlement to service connection for bilateral hearing loss. 
For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
A March 2005 audiological examination revealed auditory 
thresholds of greater than 40 decibels for several of the 
relevant frequencies in each ear.  The only remaining 
question is whether the current hearing loss is related to 
the veteran's service.
   
The veteran maintains that when he drove a fuel truck in 
Vietnam, he was exposed to noise from truck engines, rocket 
explosions, combat tanks, and artillery.  At his April 2006 
DRO hearing, the veteran testified that he did recall 
whenever he would get out of his vehicle in Vietnam, he would 
have problems hearing that would return.  However, service 
medical records show no complaints of, treatments for, or 
diagnoses of anything pertaining to the veteran's ears while 
in service.  Also, the Board finds there is no competent 
evidence of record documenting the presence of hearing loss 
in service medical records.  On the audiological evaluation 
in December 1966 during the veteran's enlistment examination, 
puretone thresholds, in decibels, were as follows when 
converted from ASA units to ISO units:




HERTZ


500
1000
2000
4000
RIGHT
10
5
0
10
LEFT
20
15
0
15

The report of the veteran's March 1969 separation does not 
show that audiological testing was conducted.  However, the 
veteran expressly denied hearing loss at that time.  The 
report does not include any reference to complaints of 
hearing or any clinical finding of hearing loss.  

On VA audiological examination in March 2005, the veteran 
reported difficulty clearly understanding speech in noise.  
He reported exposure to combat tanks and artillery in 
Vietnam, and worked in a noisy factory post service.  Upon 
audiometric examination, the veteran was diagnosed with mild 
to moderate sensorineural hearing loss.  Afterwards, an 
August 2005 compensation and pension addendum was associated 
with the claims folder.  It was noted that the veteran had 
worked in the aforementioned factory 15 years ago and not for 
15 years as documented in the March 2005 VA audiological 
examination.  It was further noted that there was not 
sufficient information to make an assumption regarding the 
time of onset or cause of the veteran's bilateral hearing 
loss.  The examiner continued that a medical opinion 
regarding the relationship to service or combat noise 
exposure would be considered speculative.  

The Board notes that there is no medical documentation of the 
presence of hearing loss within one year of the veteran's 
discharge which would allow for a grant of service connection 
on a presumptive basis.  VA medical records show that the 
veteran was first treated for hearing loss at the March 2005 
VA audiological examination, approximately 36 years after 
service.  
  
The Board also notes that when the veteran initially filed a 
claim with the VA in April 1990, he filed for chest, neck, 
shoulder, and left foot disabilities.  However, he did not 
reference hearing loss, thus suggesting that the veteran 
himself was of the opinion that at that time he did not have 
service-related loss of hearing acuity.  If he believed he 
had hearing loss related to service, it is reasonable to 
expect that he would have included such a claim with his 
other claims.  Instead, it was not until April 2004, more 
than 30 years after service, when the veteran's claim for 
bilateral hearing loss was received.  Additionally, a May 
1990 VA examination for unrelated claims showed normal 
external ears and drums; no hearing loss was noted.  

The Board acknowledges the veteran's sincere belief that his 
hearing loss is related to noise exposure during service.  
The Board also acknowledges the veteran's statements and his 
April 2006 testimony before the DRO that collectively note 
that that the veteran was exposed to noise 12 hours a day 
while in service and that when he worked at a meat packing 
plant after service, he always wore his earplugs since it was 
mandated by the company.  However, although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  It is further noted that the veteran's case 
presents an evidentiary picture which essentially shows that 
hearing loss was not suspected or reported during service and 
that the veteran's hearing loss was only medically detected 
many years after service.  Overall, there is simply no 
medical evidence to suggest a link between the current 
hearing loss and the veteran's service which ended in 1969. 

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.

Tinnitus

The other issue before the Board involves a claim of 
entitlement to service connection to tinnitus.

Service medical records are negative for complaints, 
treatments, and diagnoses of tinnitus.  Service medical 
records do not include any references to ringing in the ears 
or tinnitus.  At the time of his separation examination, the 
veteran checked the appropriate box to indicate that he had 
no ear trouble. 

The first objective evidence of record of the presence of 
tinnitus is included in the veteran's March 2005 VA 
examination.  The veteran reported exposure to combat tanks 
and artillery while stationed in Vietnam, and that he had 
worked in a noisy factory.  The veteran was diagnosed with 
recurrent tinnitus bilaterally.  As noted previously, in an 
August 2005 compensation and pension addendum, it was noted 
that the veteran had worked in the aforementioned factory 15 
years ago and not for 15 years as documented in the March 
2005 VA audiological examination.  In addition, it noted that 
there was not sufficient information to make an assumption 
regarding the time of onset or cause of the veteran's 
tinnitus.  The examiner continued that a medical opinion 
regarding the relationship to service or combat noise 
exposure would be considered speculative.  

The Board notes at this point that the evidence of record 
does not show that the veteran participated in combat and the 
provisions of 38 U.S.C.A.§ 1154(b) are therefore not for 
application with regard to his assertions of noise exposure 
during combat. 

The Board also notes that there is no evidence of a 
continuity of symptomatology after service despite the 
veteran's April 2006 testimony before the DRO that after 
getting out of the military vehicles he would have ringing in 
his ears.  As noted above, the veteran was first treated for 
and was diagnosed with tinnitus in March 2005, approximately 
36 years after service.  This lengthy period without 
treatment after service suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

As already noted in connection with the hearing loss issue, 
the veteran initially filed a claim with the VA in April 
1990, for unrelated disabilities.  However, he did not 
reference tinnitus at that time which suggests that the 
veteran himself was of the opinion that there was no service-
related tinnitus.  If he believed he had tinnitus related to 
service, it is reasonable to expect that he would have 
included such a claim with his chest, neck, shoulder, and 
left foot claims.  Instead, it was not until April 2004, more 
than 30 years after service, when the veteran's claim for 
tinnitus was received.      

The Board acknowledges the veteran's assertions and his April 
2006 testimony at the DRO hearing that the currently 
diagnosed tinnitus was caused by in-service noise exposure 
and that the veteran had no loud noise exposure after service 
since he was required to wear earplugs at all times while 
working in a meat packing plant.  As noted earlier, however, 
although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  

Overall, the Board finds that there is no persuasive 
competent evidence of record suggesting a link between the 
veteran's active-duty service and tinnitus.  Based on the 
medical evidence of record if record, the Board is led to the 
conclusion that there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
The weight of the evidence is against the veteran's claim.




ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  Entitlement to service connection for 
tinnitus.  To this extent, the appeal is denied.


REMAND

At a March 2001 VA examination, the veteran reported that he 
received Social Security Administrative (SSA) benefits for 
his back.   Since the veteran is receiving SSA benefits for 
his back, such records could be relevant to adjudication of 
the veteran's claim. Appropriate action is necessary to 
obtain any such records before the Board may properly proceed 
with appellate review.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.   The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to any application for disability 
benefits filed by the veteran.

2.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for the veteran's 
low back disability.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


